                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                              ATHENS DIVISION

ANGUS F. MCDUFFIE, et al.,                  *

      Plaintiffs,                           *

vs.                                         *
                                                        CASE NO. 3:19-CV-87 (CDL)
DAN SAUTNER, et al.,                        *

      Defendants.                           *


                     ORDER and PRELIMINARY INJUNCTION

      The parties in this action are shareholders in the same

corporation.        Plaintiffs believe that they collectively own a

majority of the shares, while Defendants contend that they now

own the controlling stake in the company.                        Each side seeks a

preliminary injunction to prevent the other from controlling the

company.      The resolution of the pending motions for preliminary

injunctive     relief      depends    on    which       side     has      a   substantial

likelihood of succeeding on the issue of who has the controlling

stake    in   the    company.1        For       the   reasons        explained    in   the

remainder     of    this   Order,     Defendants        have     a    majority    of   the

voting   shares,     and    thus     they   are       entitled       to   a   preliminary

injunction that prevents Plaintiffs from interfering with their

management of the company.




1
  The parties agree that the other essential elements for the issuance
of preliminary injunctive relief are not at issue.
                                      BACKGROUND

       In August 2019, Defendants began what Plaintiffs describe

as a “hostile takeover” of SmallBizPros, Inc. (“the Company”).

Prior to that time, Plaintiffs and Defendants were shareholders

in     the    Company,       which   was    largely    managed       by    Plaintiffs.

Dissatisfied with that management arrangement, Defendants Dan

Sautner and Brian Austin purchased additional common shares from

some    existing          shareholders     through    two    entities      which    they

controlled, Hawthorne 2018, LLC (“Hawthorne”) and 619047 Ontario

Ltd. (“Ontario”).             These transactions gave Sautner and Austin

effective control of the Company.                The shareholders aligned with

them, including Hawthorne, Ontario, and the other Defendants in

this action, voted to oust the current Board of Directors and

management          team,    which   is     represented      in     this   action    by

Plaintiffs.            The dispositive issue to be resolved for purposes

of deciding the dueling motions for preliminary injunction is

which        side    is     substantially    likely     to    establish      that    it

controlled a majority of the voting shares.

                                      DISCUSSION

I.     The Hawthorne and Ontario Purchases

       If      the     Hawthorne     and     Ontario        share    purchases       are

recognized, then Defendants control a majority of the common

shares in the Company.               Plaintiffs argue that these purchases

should not be recognized because the transactions were never



                                             2
properly reflected on the Company’s records after the sales were

allegedly consummated, and the transactions are void because the

Company had an enforceable right of first refusal which it was

not given the opportunity to exercise.

    The Court finds Plaintiffs’ failure to record the shares

argument unpersuasive.             After the purchases were consummated, a

letter   was    delivered         on    September        19,    2019,      to      the      Company

directing      that    the        share      certificates           for      the     shares       be

transferred to Hawthorne and Ontario.                          Compl. Ex. K, Transfer

Agent Instruction Letter (Sept. 19, 2019), ECF No. 1-12.                                         The

next day, Hawthorne, Ontario, Sautner, and Brian and Elizabeth

Austin—claiming       to     be     the     holders       of    the       majority        of    the

outstanding shares of common stock—voted to remove the Company’s

incumbent directors and install new directors via action of the

shareholders     taken       by    written           consent   in    lieu       of    a     special

meeting.        Compl.       Ex.       O,    Action       of     the      Shareholders            of

SmallBizPros, Inc. Taken by Written Consent in Lieu of Special

Meeting (Sept. 20, 2019), ECF No. 1-16.                        Then, the new directors

voted to remove the Company’s officers and install new ones.

    The       Company’s      bylaws         of   course        contemplate           that      after

shares are sold, the change in ownership shall be reflected on

the Company’s records.                 Those bylaws provide: “The Corporation

shall be entitled to treat the holder of record of any share or

shares   as    the    absolute         owner     thereof       for     all    purposes         and,


                                                 3
accordingly,       shall     not     be     bound          to    recognize        any   legal,

equitable    or    other    claim     to,       or    interest      in,    such     share    or

shares on the part of any other person, whether or not it shall

have   express      or    other     notice          thereof,      except     as     otherwise

expressly provided by law.”               Defs.’ Answer Ex. G, Bylaws art. V

§ 3(b), ECF No. 16-7 (emphasis added).                           The bylaws also state:

“Transfers of shares of the Corporation shall be made on the

share records of the Corporation only by the holder of record

thereof, in person or by his duly authorized attorney, upon

surrender for cancellation of the certificate or certificates

representing       such     shares,       with        an    assignment       or     power   of

transfer endorsed thereon or delivered therewith duly executed,

with such proof of the authenticity of the signature and of

authority to transfer and of payment of transfer taxes as the

Corporation or its agents may require.”                         Id. art V. § 3(a).

       Here, with the Transfer Agent Instruction Letter, several

shareholders       surrendered        their          original      stock     certificates,

stating     that    the     owners        had       transferred       their       shares     to

Hawthorne     and        Ontario,     and           they    asked     that        new   share

certificates be issued to Hawthorne and Ontario.                             Compl. Ex. K,

Transfer Agent Instruction Letter (Sept. 19, 2019), ECF No. 1-

12.    The question is whether the fact that the action to oust

the Plaintiffs was done after the purchase of the shares but

before they had been registered voids the shareholder vote.                                 The


                                                4
Court finds that it does not.              To find otherwise would mean that

an incumbent board and management could refuse to perform the

ministerial duty of reflecting the transaction on the company

records and thus prevent the legitimate sale of shares from

becoming consummated.          It is undisputed that these shareholders

sold     their     shares     to    Hawthorne        and     Ontario;     that       they

surrendered those shares; and that they asked the Company to

reflect the change of ownership on the Company books.                         The Court

finds that they did not have to delay shareholder action until

the incumbent management granted their request.

       Plaintiffs     also    argue       that      the    Hawthorne    and     Ontario

transactions are void because the Company had a right of first

refusal to purchase the shares.                But Plaintiffs acknowledge that

they   did   not    present      evidence      of    a    right   of   first    refusal

restriction for any share certificates other than Certificate

Nos. 29, 30, 35, and 50, which are addressed in more detail

below.     Rather, they pointed to Steven Rafsky’s testimony that

Brian Austin was supposed to obtain subscription agreements with

such   a   restriction       from    several     shareholders.          There    is    no

evidence     that    he   ever      did   so.        Thus,    Plaintiffs       did    not

establish that share certificates 14, 15, 17, 18, 19A, 19B, 20,

21, 22, 23, 24, 25, 53, and 54 were not validly transferred to

Hawthorne and Ontario.




                                           5
     Plaintiffs       presented          evidence     that       four    of   the     stock

certificates       (Nos.     29,   30,    35,   and   50)       were    subject     to   the

Company’s    right     of    first       refusal    and    that    the     transfers      to

Hawthorne and Ontario were void because the Company would have

exercised its right of first refusal had it been offered.                                But,

even if these shares were subject to a valid right of first

refusal     such      that     the       transfers        were     void,      the    three

shareholders who attempted to sell their shares to Hawthorne and

Ontario—Dan Sautner, Thornhill Consulting, and Allfax Realty—

signed the October 22, 2019 shareholder action confirming that

if the transfers were void then they consent to and ratify the

September 20, 2019 action purporting to remove the old directors

and install new ones.              Defs.’ Resp. to Pl.’s Mot. for Prelim.

Inj. Ex. 3, Action of the Shareholders of SmallBizPros, Inc.

Taken by Written Consent in Lieu of Special Meeting (Oct. 22,

2019),    ECF   No.     15-3.        Accordingly,          if     the    Court      accepts

Plaintiffs’ argument that these four transfers were void, then

the original shareholders should be permitted to vote their own

shares.     They did so on October 22, 2019, aligning themselves

with Hawthorne and Ontario.2




2
  The Court notes that if the sales of these shares subject to the
right of first refusal were void, then no offer to purchase the shares
remained on the table and thus there was nothing for the Company to
accept or refuse. It was as if the transaction never occurred. And
the selling shareholders remained as shareholders.

                                            6
      The    Court    finds     that     a    majority            of    the      shares      in   the

Company at the time the Plaintiffs were ousted were controlled

by the Defendants.             Accordingly, if each share represented one

vote, Defendants, not Plaintiffs, are substantially likely to

prevail on the merits.

II.   Weighted Voting

      Plaintiffs assert that even if they did not hold a majority

of    the   shares,      they     have       a       majority          of     votes     under      an

enforceable       weighted      voting       agreement.                The    weighted       voting

agreement upon which they rely, however, was never adopted in

compliance        with    Georgia        law.               Accordingly,           it     is      not

enforceable.

      In    general,     under    Georgia            law,    “unless         the   articles        of

incorporation provide otherwise, each outstanding share . . .,

regardless of class, is entitled to one vote on each matter

voted on at a shareholders’ meeting.”                          O.C.G.A. § 14-2-721(a).

The Company’s bylaws state, “Except as otherwise provided by

statute or by the Articles of Incorporation, at each meeting of

shareholders each holder of record of shares of the Corporation

entitled to vote thereat, shall be entitled to one vote for each

share registered in his name on the books of the Corporation.”

Defs.’ Answer Ex. G, Bylaws art. II § 6(b), ECF No. 16-7.                                         The

articles     of      incorporation           permit         the        directors        to     issue

preferred     stock      and    fix    no     voting         powers         to   those       shares.


                                                 7
Defs.’ Resp. to Pls.’ Mot. for Prelim. Inj. Ex. 7, Articles of

Amendment, ECF No. 15-7; accord Defs.’ Resp. to Pls.’ Mot. for

Prelim.      Inj.    Ex.    8,   Written     Consent        of    Directors          (Apr.    26,

2007), ECF No. 15-8 (stating that the preferred shares issued to

McDuffie in 2007 “shall be non-voting”).                           Plaintiffs did not

point to evidence that the articles of incorporation provide for

a voting scheme other than one-share-one-vote for common shares.

       Plaintiffs       nonetheless         argue     that       the       weighted        voting

agreement is enforceable because the shareholders may come to an

agreement that governs “the exercise or division of voting power

by or between the shareholders and directors or by or among any

of them, including use of weighted voting rights or director

proxies.”           O.C.G.A.     §    14-2-732(a)(4).                  But    an     agreement

authorized by O.C.G.A. § 14-2-732(a)(4) must be set forth in the

articles of incorporation or bylaws and approved by all persons

who    are    shareholders       at   the    time    of     the    agreement          or     in   a

“written      agreement      that     is    signed     by        all       persons    who     are

shareholders at the time of the agreement.”                                O.C.G.A. § 14-2-

732(b)(1).          Based on the present record, there is no evidence

that    all    shareholders       voted      in     favor    of        a    weighted       voting

agreement.          Accordingly, each common share is entitled to one

vote.

       Plaintiffs’         alternative       argument        relying         upon     O.C.G.A.

§ 14-2-731(a) is also unpersuasive.                   Georgia law does authorize


                                             8
pooling      agreements      whereby          “[t]wo          or   more   shareholders            may

provide for the manner in which their shares will be voted by

signing      an   agreement        for       that     purpose.”           But    there       is   no

indication        here    that     any       of     the       shareholders       entered         into

pooling agreements that would have an impact on the shareholder

votes in question.

III. A Hail Mary—Preferred Shares are Really Common Shares

       Plaintiffs make a final desperate argument that preferred

shares held by Angus McDuffie are really common shares and thus

they    should     be    counted        in    determining          who    has    the       majority

control of the Company.                  Specifically, Plaintiffs claim that

McDuffie holds 74,942.652 shares of common voting stock, instead

of    50,801.709        shares     of    common       voting        stock    and       24,140.943

shares of preferred nonvoting stock as the Company’s records

show.       It is undisputed that if all of McDuffie’s shares were

counted      as    voting    stock,          then      Plaintiffs         would        control     a

majority of the shares.

       In   2006,       McDuffie    cancelled             a   promissory        note       for   $3.6

million in exchange for common stock in the Company.                                       On April

26,    2007,      the    shareholders          who     were        present      at     a    special

shareholders meeting, including McDuffie, unanimously voted to

amend the Company’s articles of incorporation to permit issuance

of preferred stock.          Defs.’ Resp. to Pls.’ Mot. for Prelim. Inj.

Ex. 6, Minutes of Special Stockholders Meeting (Apr. 26, 2007),


                                                  9
ECF No. 15-6; accord Defs.’ Resp. to Pls.’ Mot. for Prelim. Inj.

Ex. 7, Articles of Amendment, ECF No. 15-7.                      The same day, the

board of directors, which included McDuffie, approved issuance

of 38,625.508 shares of preferred stock and approved issuance of

those shares to McDuffie in exchange for the same number of

shares of common stock.            Defs.’ Resp. to Pls.’ Mot. for Prelim.

Inj. Ex. 8, Written Consent of Directors (Apr. 26, 2007), ECF

No.   15-8.          The   board       canceled       McDuffie’s      common     stock

certificates Nos. 45 and 47 and issued a new stock certificate,

No. 49, for the preferred shares.                    Id.     The Company has since

treated these shares as preferred and listed them separately on

its schedules of shares.            McDuffie later sold 14,484.565 shares

of the preferred stock back to the Company.

      Plaintiffs       argue    that    it      “appears     that    not   all   steps

necessary      to     effectuate       this     exchange       occurred.”        Pls.’

Supplemental        Mem.   in      Supp.        of    Mot.     for    Prelim.     Inj.

Specifically, Plaintiffs point out that O.C.G.A. § 14-2-602(d)

requires a company to file with the secretary of state articles

of amendment setting forth, among other things, the text of the

amendment determining the terms of the class of shares.                           The

statute states that these articles of amendment must be filed

with the secretary of state before issuing any shares of the new

class.   Id.        Here, although the shareholders voted to amend the

articles of incorporation and the board of directors voted to


                                           10
issue shares of preferred stock on April 26, 2007, the Company

did not submit the amended articles of incorporation reflecting

the new preferred stock to the Georgia secretary of state until

June    8,    2007.       Plaintiffs,      however,      did       not    point   to    any

authority that shares issued after the articles of amendment are

passed       but    before     the    official    filing      of    the     articles        of

amendment are void.            The overwhelming evidence establishes that

McDuffie’s preferred shares were what he and the Company treated

them     to    be    before     the     current    predicament           arose—nonvoting

preferred shares.            They cannot be considered otherwise.

                                       CONCLUSION

       Based on the present record, a majority of the shareholders

of common voting stock voted on October 22, 2019 to remove the

old board of directors and install a new board of directors.

Thus, Plaintiffs have not established a substantial likelihood

of   success        on   the   merits    and     they   are    not       entitled      to    a

preliminary injunction.               In contrast, the present record shows

that Defendants were the controlling shareholders.                            The Court

therefore finds that Defendants are entitled to the relief they

seek.     Plaintiffs’ motion (ECF No. 2) is denied, and Defendants’

motion (ECF No. 21) is granted.                  The Court issues the following

preliminary injunction:




                                           11
                  PRELIMINARY INJUNCTION

1. Plaintiffs and the Old Board of Directors (which consists
   of those persons who served prior to the actions of the
   Defendants ousting them that are the subject of this
   action) shall be restrained from purporting to act as the
   Company’s Board of Directors;

2. Plaintiffs shall be restrained from attempting to enforce
   the purported Weighted Voting Plan;

3. Plaintiff Steven Rafsky shall be restrained from purporting
   to act as the Company’s Chief Executive Officer;

4. Plaintiffs shall be restrained from holding themselves out
   to employees, franchisees, or third parties as representing
   the management of the Company; and

5. Plaintiffs shall be restrained from        interfering   with
   Defendants’ management of the Company.

6. Defendants shall post a bond in the amount of $10,000
   within ten days of today’s order for the duration of the
   preliminary injunction.

  IT IS SO ORDERED, this 8th day of November, 2019.

                                 S/Clay D. Land
                                 CLAY D. LAND
                                 CHIEF U.S. DISTRICT COURT JUDGE
                                 MIDDLE DISTRICT OF GEORGIA




                            12
